Citation Nr: 1453638	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  11-05 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and an anxiety disorder. 


REPRESENTATION

Appellant (the Veteran) represented by:	William C. Herren of the Herren Law Office


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

As discussed in more detail below, service connection for depression was previously denied in 2007.  In the 2010 rating decision on appeal, as well as the statement of the case, the RO denied reopening the claim.  Regardless, the Board must also address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995).

The Veteran testified at a September 2014 videoconference hearing before the undersigned Veterans Law Judge.  A complete hearing transcript is of record.  After the hearing, his attorney submitted additional VA treatment records, and, when contacted by the undersigned via email, waived RO consideration of these records.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on VA's paperless systems, "Virtual VA" and Veterans Benefits Management System (VBMS) systems to ensure a total review of the evidence.



FINDINGS OF FACT

1.  In a January 2007 rating decision, the RO denied service connection for depression; the Veteran did not appeal or submit new and material evidence within one year, so that decision became final. 

2.  Evidence received since the January 2007 rating decision is new, but does not relate to nexus, an unestablished fact necessary to substantiate the Veteran's claim for service connection for depression.  

3.  The Veteran has not been diagnosed with PTSD.

4.  The Veteran has been diagnosed with an acquired psychiatric disorder other than PTSD, namely an anxiety disorder, that has not been shown to have begun during service, been aggravated by service, or have otherwise resulted from the Veteran's military service.


CONCLUSIONS OF LAW

1.  The January 2007 rating decision that denied the Veteran's claim of entitlement to service connection for depression is final. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(b) (2014).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for depression.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for an acquired psychiatric disability, to include PTSD and anxiety disorder, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   New and Material Evidence - Claims to Reopen

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).   Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellant decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. 
§ 20.1304(b)(1) ), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).  Here, all service-related records were obtained and considered in the January 2007 rating decision.  Accordingly, 38 C.F.R. § 3.156(c) is inapplicable.  

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).   If it is determined that new and material evidence has been submitted, the claim must be reopened.   The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).


A.  Evidence Considered in the January 2007 Rating Decision

At the time of the January 2007 rating decision, denying service connection for depression, the RO considered (1) the Veteran's service medical records; (2) the Veteran's July 2006 application for VA compensation; (3) Houston VA Medical Center (VAMC) treatment records from August 2002 to October 2006 and (4) documents from the Social Security Administration (SSA) including a fully favorable disability benefit decision from February 2005 and an exhibit list of what evidence the SSA Administrative Law Judge considered in his decision.  

Generally, service connection requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran was diagnosed with depression as early as September 2002, after coming into a Houston VAMC clinic with suicidal ideation.  However, upon evaluation, treating medical professionals aligned the Veteran's depression with alcoholism rather than any currently claimed incident in service.  Throughout the VAMC records obtained, the Veteran is described as having an "alcohol induced mood disorder."  With the use of anti-depressants including bupropion and citalopram and sobriety, the Veteran saw dramatic improvement in his depression to the point it was lowered to dysthymia, which is a mild but chronic form of depression.  

In its review of the Veteran's service treatment records, the RO found no evidence of complaints and/or treatment for depression.  With the absence of depression during service, and post-service links made between alcoholism and the Veteran's mood, the RO denied the Veteran service connection for depression due to a lack of nexus between military service and current depression.  Veteran did not appeal this decision one year of notice so that decision became final.  

In October 2008, the Veteran filed a new claim for depression.  Since the January 2007 denial became final, the RO deemed this application as a claim to reopen based on new and material evidence.  In determining whether to reopen, the Board examined the evidence submitted after the January 2007 denial to determine if in fact new and material evidence has been submitted to allow for reopening.  


B.  Evidence Submitted after the January 2007 Rating Decision 

Since the January 2007 denial, the VA has been in receipt of a significant amount of additional documenting including (1) additional treatment records from Houston VAMC from April 1995 to June 2014 (exclusive of time period from August 2002 to October 2006 already considered by the RO), and from May 2012 to June 2014; (2) statements from the Veteran from letters received in October 2008 and April 2009,  and his September 2014 hearing testimony; and (3) SSA records, including the medical evidence used in adjudicated the Veteran's Social Security disability claim.  Although the Board finds this information new, in that it was not previously a part of the record at the time of the January 2007 decision, it does not even tangentially suggest nexus between the current depressive disorder and the Veteran's military service, proof of which would raise a reasonable possibility of substantiating the Veteran's service connection claim.  

The first of the records reviewed by the Board were the Veteran's post-service treatment records from the Houston VAMC dating back to April 1995 through June 2014.  The bulk of these records included notes from individual psychotherapy and group therapy sessions, and regarding his medication management of his anti-depressants.  In individual and group therapy, the Veteran primarily worked on dealing with his alcoholism, which in turn would improve his mood.  He worked with a psychiatrist and a clinical psychologist through the use of prescription medication and learning coping mechanisms to prevent him from turning to alcohol during difficult and/or stressful times. The records show the ebb and flow of his alcoholism and mood disorder.  When the Veteran is sober, his mood stabilized, but when he drinks, he feels depressed.  The Veteran's constant struggle with alcoholism is documented throughout the Veteran's treatment records leading up to a May 2012 communication between the Veteran's attorney representative and Dr. R. G., his treating psychiatrist.  

In May 2012, the Veteran's attorney contacted Dr. R. G. with the hope of achieving a nexus statement linking the Veteran's alcoholism and/or psychological issues to a recently claimed military trauma.  However, this attempt failed.  In this communication, documented in the Veteran's Houston VAMC medical records, the psychiatrist explicitly stated that he "could not make that statement," referring to relating the Veteran's alcoholism to military service.  Without the Veteran's long-time treating psychiatrist or any treating mental health professional making such a link, even tangentially, these records are not material to the Veteran's claim.  The Board next examined the records supplied by the SSA.  

The majority of the records supplied by the SSA contain treatment records from the Houston VAMC, which were already of record at the time of the January 2007 decision.  The remaining records were consultative examinations performed in April 2004 evaluating the Veteran's physical and mental state and his ability to perform substantially gainful employment for SSA disability purposes.  None of the examiners related the Veteran's psychological issues including depression to his military service.  These records discuss the Veteran's alcoholism in conjunction with his mental and physical disabilities on his employability.  The Veteran never raised any issues related to military trauma with any of the evaluating professionals.  Without even a remote nexus seen in these records, these records also are not material to the claim.  Lastly, the Board turned to the Veteran's written and spoken statements of record.  

The Veteran provided several written statements and hearing testimony since the January 2007 denial.  The written notices provided by the Veteran indicate a reason for how and/or why his depression came about.  He says he developed depression because he thought he was going to Indiana after basic training, but ended up in Fort Hood.  As a result of the differing orders, the Veteran reports feeling depressed.  He also reported incidents of military sexual trauma, which he recounted during his September 2014 hearing testimony.  Both stories raised by the Veteran represent new theories of service connection.  A new theory of service connection does not constitute a new claim and does not in itself constitute new and material evidence to warrant reopening.  See Boggs v. Peake, 520 F.3d 1330 (2008). The Veteran would need some medical corroboration (for example, a statement from his VA psychiatrist that would suggest such nexus), but no such evidence is of record to warrant reopening of this claim.  Accordingly, the Veteran's claim for service connection for depression remains denied.  If the Veteran has additional evidence in the future, VA would consider it in furtherance of the Veteran's claim.  

The Board now turns its attention to the Veteran's service connection claim for other psychiatric conditions, to include PTSD and anxiety disorder.  


II.  Service Connection 

Service connection may be granted for disability or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, establishing service connection requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishing service connection for PTSD requires a slightly different set of criteria from the general standard.  There must be (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred (although several presumptions exist which serve to ease this evidentiary burden in some cases). 38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 38 C.F.R. § 4.125(a).

The Veteran contends that he currently has PTSD as a result of a sexual assault while at stationed at Fort Hood.  While working in the supply room, he says a Sergeant forced him into his room, sexually assaulted him, and threatened him not to tell anyone.  

Before verification of any claimed stressor, the Board must first determine whether the Veteran's psychiatric symptoms satisfy the DSM-IV criteria for a diagnosis of PTSD.  The existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 2 Vet. App. 141 (1992).  Here, the Veteran has not been diagnosed with PTSD.  
Over the past 20-plus years, the Veteran has received psychiatric treatment from VA medical centers (VAMC). Treatment spanning from 1995 to 2014, notes that the Veteran has symptoms commonly associated with PTSD.  However, his symptoms are not sufficient to warrant a formal PTSD diagnosis.  This fact is made abundantly clear by both the Veteran's clinical psychologist Dr. W. W. and his VA psychiatrist Dr. R. G.  In February 2009, around the time of the Veteran's admittance into the Military Sexual Trauma Program, the psychologist explicitly writes that the Veteran did not have PTSD.  In a telephone conversation the VA psychiatrist had with the Veteran's attorney in May 2012 regarding the Veteran's service connection claim, the psychiatrist specifically told the attorney that the Veteran did not meet the full criteria for PTSD.  There are many other notations made by these mental health professionals throughout the record of a similar nature.  Without the establishment of PTSD, the Veteran cannot be service connected.  Given the finding that the Veteran does not have PTSD, stressor verification is not warranted.

Notwithstanding this fact, the Board continued its analysis in reviewing the file to see if the Veteran could be service-connected based on other non-PTSD psychiatric conditions pursuant to Clemons.  In Clemons, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran has been diagnosed with an anxiety disorder and depression, diagnoses which are well documented throughout the Veteran's Houston VAMC treatment records.  Since the Veteran's service connection claim for depression was filed separately and previously adjudicated, as discussed above, the Board will limit its focus to the Veteran's additional diagnosis of anxiety disorder.  

The Veteran's service treatment records are silent for any psychiatric disorder during service.  At the Veteran's pre-induction examination in May 1974, no psychiatric issues were identified by the medical examiner or by the Veteran himself.  In the interim, the Veteran attended sick call visits, but none related to any psychiatric issues.  His separation examination in April 1975 was also silent for any psychological issues.  The Veteran had one disciplinary issue in service when he went AWOL for nearly a week and faced an Article 15 disciplinary action in September 1974.  The Veteran had no issues prior to that incident or after through separation.   There is also no mention of any sexual assault or medical treatment related to such an occurrence that could qualify as an in-service injury.  

Statements regarding an in-service incident (military sexual trauma and dissatisfaction with placement) are not seen in the record (including both statements from the Veteran and the treatment records) until late 2008 and early 2009, close in time to the Veteran's service connection claim for PTSD.  Although VA welcomes the Veteran's statements regarding possible nexus, he is not in a position to link these claimed events to his current psychological condition.  Such a complex issue requires medical knowledge, which the Veteran does not have.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  For this medical knowledge, the Board considered the voluminous VAMC treatment records, which are replete with examination reports from the Veteran's treating psychiatrist and psychologist. 

The VAMC records primarily link the Veteran's psychological condition to alcoholism.  In December 1995, the Veteran reported drinking up to two cases of beer and two bottles of Schnapps per day.   The record is brimming with examples of the Veteran exhibiting worsening mood when drinking, but those symptoms and feelings subsiding with sobriety.  For example, in September 2002, the Veteran came to his local VAMC reporting suicidal ideation, and panic attacks.  At the time, the Veteran had engaged in an alcohol binge a few days prior.  With treatment and partial detox, the Veteran's mood improved dramatically.   In another example from May 2014, the Veteran reported to Dr. R. G. that he has relapsed on alcohol and felt sad.  However, once he stopped drinking his mood improved and he felt less sad.  The record is also full of examples of pronounced depression in relation to familial stresses such as his wife having breast cancer and financial troubles due to unemployment.  

The Board also delved deep into the Veteran's VAMC treatment records to determine if any treating or evaluation mental health professional could provide nexus between the acquired psychiatric disability and military service.  No such opinion is found of record.  As noted above, the Veteran's representative attempted to secure such an opinion from the Veteran's psychiatrist, Dr. R. G., but the psychiatrist would not make such a link.  

The Board notes that most recently, the Veteran's clinical psychologist Dr. C. H. has made written statements in progress notes that the Veteran's "PTSD symptoms are related to military sexual trauma."  These statements appear to be based on a recitation of the Veteran's subjective statements rather than based on actual objective evidence.   The Board makes this finding because of the Veteran's lack of candor so many years after beginning treatment.  The Veteran's reports of military sexual trauma and dissatisfaction with his duty station do not appear in the record until late 2008 and early 2009, more than 10 years after the Veteran began receiving treatment for anxiety and within months of his service connection claim, and more than 20 years after service separation.  When the Veteran has been asked previously if he was the subject of military sexual trauma, the Veteran denied any such incidents, such as is seen during a December 2002 preventative medicine screening.  

While he states that he simply did not want to report or discuss the incident, there are other inconsistencies in the record that detract from his credibility.  For example, he completed a stressor statement that the alleged assault occurred in June 1973, and he testified that he went AWOL after this incident, when he went from Fort Hood to Fort Polk to see if he could get transferred.  His personnel records show, however, that he went AWOL in September 1974, and the lack of a temporal relationship between this and the alleged assault does not lend credibility to his account of an assault occurring.  Also, he submitted a statement in November 2009 what "when [he] was discharged" from service he went to a clinic to find out if he had HIV and that he did not have AIDS.  To the extent he is suggesting he did this immediately after military service because of the alleged sexual assault, the undersigned takes judicial notice of the fact that the National Institutes of Health indicates AIDS was first recognized in 1981, with a link to HIV discovered in 1983.  Any suggestion the Veteran would have been tested for HIV or AIDS in 1975 is simply not credible.  As such, these statements have limited probative value.  

Presently, with just the Veteran's mere statements of nexus without any evidence of such occurrences during service within his service personnel and treatment records, and the fact his own treating psychiatrist, who has treated the Veteran for over 20 years, is unable to make such a link, the Board finds the preponderance of the evidence is against the claim.  


III.  VA's Duties to Notify and Assist

VA has duties to notify and assist the Veteran of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice was provided by VA to the Veteran in November 2008 pertaining to his claim to reopen based on new and material evidence and in April 2009 and November 2009 regarding special notice regarding claims of PTSD based on military sexual trauma prior to the RO's initial adjudication of his claims.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA also has met the duty to assist the Veteran with the development of facts pertinent to the appeal. The RO obtained the Veteran's service treatment records (STRs), service personnel records, and pertinent post-service treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim. 

As it relates to the necessity for an examination, the Board notes that with regard to the issue of whether new and material evidence has been received to reopen a previously denied claim of service connection, there is no duty to provide for one prior to reopening the claim. 38 C.F.R. § 3.159(c)(4)(iii).  Hence, there was no duty to provide a VA examination for the Veteran's depression.  The Board also notes that no examination was provided to the Veteran regarding his claimed PTSD or anxiety disorder.  Since the record does not contain credible evidence of an in-service event that an examiner could make an assessment as to nexus, any attempts for an examination would prove fruitless.  Additionally, VA is privy to over 20 years of the Veteran's treatment record, plus three years of service treatment records, which have provided sufficient information in order to make a decision on the Veteran's claims. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA also complied with its duties, when a hearing is conducted.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  When a VLJ conducts a hearing, she must fulfill the duty to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the 2014 Board hearing, the undersigned VLJ specifically addressed the issues unique to service connection claims and whether there was outstanding evidence that the Board should consider.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing and he was assisted by a private attorney.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his representative and his testimony.  For these reasons, it is has not been prejudicial to the Veteran for the Board to proceed to decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met.


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for depression.  The appeal is denied. 

Service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


